Citation Nr: 0836504	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-41 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel






INTRODUCTION

The veteran served on active military duty from December 1966 
to September 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) from two rating decisions dated in November 2002 and 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In December 2006, the Board remanded the case for further 
evidentiary development.  The case has now returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for PTSD in a September 1996 rating decision.  It notified 
the veteran of the denial, but the veteran did not initiate 
an appeal.

2.  The additional evidence received since the September 1996 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been received since the 
September 1996 decision to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in September 
2002 and April 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the underlying 
service-connection claim, (2) informing the veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
September 2002 VCAA notice letter is compliant with the 
recent Court decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it sufficiently explained the bases of the prior 
denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).

In response to remand directives in a December 2006 Board 
Remand, the RO provided the veteran with a December 2006 VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  However, because the letter was not provided until 
after the issuance of the rating decisions on appeal, there 
is a timing error as to the additional VCAA notice.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in December 2006, after issuance of the initial 
unfavorable AOJ decisions in November 2002 and February 2003.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2002 and April 2005, followed by subsequent Dingess 
notice in December 2006, the RO readjudicated the claim in a 
May 2007 SSOC.  Thus, the timing defect in the notice has 
been rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and all relevant VA treatmen records.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.
Analysis

The RO originally denied service connection for PTSD in a 
September 1996 rating decision.  The RO notified the veteran 
of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  The Court has held that in 
determining whether new and material evidence has been 
submitted to reopen a claim, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (emphasis added).

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The veteran's claim to reopen service connection for PTSD was 
received in July 2002.  Therefore, the amended regulations 
with respect to new and material evidence are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for PTSD in the 
aforementioned September 1996 rating decision because it 
found that although there was medical evidence of a current 
diagnosis of PTSD, there was no evidence of any combat-
related or noncombat-related stressor.  Although the veteran 
claimed that his PTSD resulted from his service in Vietnam, 
he never specifically alleged any specific stressful events 
occurred during service.  The September 1996 decision also 
noted the veteran's failure to respond to the RO's request to 
provide details of his alleged stressors. 

The RO denied service connection for PTSD in its November 
2002 and February 2003 rating decisions because it found that 
no new and material evidence had been submitted which 
demonstrated participation in combat operations during the 
veteran's service in Vietnam or the occurrence of a stressful 
event during service.  The veteran did not respond to the 
RO's request to provide information about his alleged 
stressors.

Evidence of record at the time of the September 1996 rating 
decision consisted of the veteran's original claim 
application, his STRs, his DD Form 214, and VA treatment 
records from April 1996 and May 1996.

The additional evidence received since the September 1996 
rating decision consists of the veteran's SPRs; VA treatment 
records from 1997 to 1999; and statements from the veteran 
and his representative.  

The Board finds that, with respect to the additional 
statements submitted by the veteran and his representative, 
they are cumulative of evidence that was previously of 
record.  In this regard, the statements from the veteran and 
his representative merely repeat and summarize the veteran's 
contentions that his PTSD is the result of stressors he 
experienced during service in Vietnam, although the veteran 
never specifically provided specific information as to when 
and where these stressors occurred, or exactly what happened.  
He merely stated that he was "in the field" and that he 
would provide more details later.  Despite further requests 
from the RO to provide details about his alleged stressors, 
the veteran has not provided the date or location of his 
alleged noncombat-related stressors.  Without such 
information, VA cannot attempt to verify the events.  See 38 
C.F.R. § 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
Cumulative or redundant evidence is not new.  38 C.F.R. 
§ 3.156(a).  Indeed, lay hearing testimony that is merely 
cumulative of previous contentions considered by a decision 
maker at time of prior final disallowance of the claim is not 
new evidence.  Bostain v. West, 11 Vet. App. 124 (1998); Reid 
v. Derwinski, 2 Vet. App. 312 (1992).

As for the VA treatment records dated from 1997 to 1999, the 
Board also finds that they merely repeat and summarize the 
veteran's current diagnosis and treatment of PTSD.  Thus, 
they are also cumulative or redundant of evidence previously 
submitted at the time of the RO's September 1996 rating 
decision, and are, therefore, not new.  38 C.F.R. § 3.156(a).  

With respect to the remaining SPRs submitted for 
consideration, the Board finds that, although these 
additional service records are "new" and, therefore, not 
cumulative or redundant of evidence on file at the time of 
the RO's September 1996 rating decision, they are not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, these records do not provide corroboration or 
credible supporting evidence that the veteran engaged in 
combat or experienced in-service stressors.  Essentially, 
there is no evidence showing that any stressors occurred 
during service. Therefore, these treatment records do not 
relate to an unestablished fact necessary to substantiate the 
claims, and thus do not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a). 
  
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for PTSD.  The claim 
is not reopened.  38 U.S.C.A.  § 5108.  Moreover, inasmuch as 
the veteran has not fulfilled this threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for PTSD is not reopened.  The appeal 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


